DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 29 September, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-6 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KISHITA (US 2019/0047360 A1 – published 14 February, 2019).
As to claim 1, KISHITA discloses a heat management device (abstract; 10) configured to be mounted on a vehicle (par. 2),the heat management device comprising:
a heat circuit (figure 5) in which a heat medium circulates(par. 51), the heat circuit comprising a heat exchanger passage (see annotated figure 5), a radiator passage (see annotated figure 5) communicating with the heat exchanger passage, and a battery passage (see annotated figure 5; par. 66) communicating with the heat exchanger passage by bypassing the radiator passage (see annotated figure 5), the radiator passage communicating with the heat exchanger passage by bypassing the battery passage (see annotated figure 5);
a heat exchanger(13) configured to cool the heat medium in the heat exchanger passage by heat exchange (par. 21);
a battery (31, in view par. 66) configured to be cooled by the battery passage (par. 26-28, in view par. 66);
a radiator (21) configured to exchange heat between outside air and the heat medium in the radiator passage (par. 24);
a control valve (91a or 92a) configured to change a channel of the heat medium in the heat circuit (par. 52-53)
a pump (32) configured to pump out the heat medium in the heat circuit(par. 57-58) from the heat exchanger passage to the battery passage and from the heat exchanger passage to the radiator passage (see annotated figure 5, in view of figures 6 and 7); and
a controller (14),
wherein:
the heat exchanger passage is directly connected to a downstream end of the battery passage and to a downstream end of the radiator passage at an upstream end of the heat exchanger passage (see annotated figure 5);
the heat exchanger passage is directly connected to an upstream end of the battery passage and to an upstream end of the radiator passage at a downstream end of the heat exchanger passage (see annotated figure 5) via the control valve (91a or 92a); and
the controller is configured to execute:
	a heating operation by controlling the control valve and the pump such that the heat medium in the heat circuit circulates between the heat exchanger passage and the battery passage so as to heat the heat medium in the battery passage by the battery (figure 6;par.57); and
	a circulation operation by controlling the control valve and the pump such that the heat medium heated by the heating operation circulates between the heat exchanger passage and the radiator passage without passing through the battery passage so as to cool the heat medium in the radiator passage by the radiator (figure 7; par. 58).

    PNG
    media_image1.png
    813
    1682
    media_image1.png
    Greyscale

Annotated Figure 5 of KISHITA
As to claim 5, KISHITA discloses wherein the controller is configured to simultaneously execute the heating operation and the circulation operation by controlling the control valve such that the heat medium in the heat circuit flows from the heat exchanger passage to both the battery passage and the radiator passage (par. 56, wherein the controller is configured to operate the control valve, 91 or 92, wherein the other valve, 91 or 92, is opened further by the control valve, such that the fluid flows from the heat exchanger passage to both the battery passage and the radiator passage for simultaneous operation).

As to claim 6, KISHITA discloses wherein the controller is configured to alternately execute the heating operation and the circulation operation by controlling the control valves (par. 56, wherein the controller is configured to operate the control valve, 91 or 92, wherein the other valve, 91 or 92, is closed further by the control valve, such that the fluid flows from the heat exchanger passage to both the battery passage and the radiator passage for alternate operation; see figures 6 and 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KISHITA (US 2019/0047360 A1 – published 14 February, 2019) , in view of SMITH (US 2014/0216709 A1 – published 7 August, 2014).
As to claim 2, KISHITA discloses wherein it is known to provide heating and/or cooling targets for vehicular equipment, such as vehicular rechargeable batteries (par. 66), but does not disclose wherein the controller is configured to prohibit the heating operation when the temperature of the battery is out of a predetermined range being greater than or equal to 0°C.
SMITH is within the field of endeavor provided a heat management system associated with a battery of a vehicle (par. 1-2). SMITH teaches wherein a battery temperature sensor detects the battery temperatures.  SMITH’s controller determines whether the temperature is within a target battery temperature range (par. 52), so as to either provide heating or cooling to the battery (par. 52). SMITH, further, teaches, wherein the target range may vary depending upon the ambient temperature and the driver usage (par. 52), and that by providing the battery within the determined target range, one maintains the charging capacities, extends the battery life, and improves other battery performance characteristics (par. 3). As such, providing a predetermined temperature range, which establishes a particular operation of the thermal management system of the battery executed or prohibited by the controller, is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, providing the temperature range of the battery, which the controller provides a particular thermal management operation thereto, achieves the recognized result of maintaining the charging capacity, extending the life, and improving overall performance of the battery. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05-II(A). As such, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have found it obvious to modify KISHITA, in view of the teachings of SMITH, through a matter of routine experimentation to determine a target range which causes the controller to execute or prohibit a heating or cooling operation of the battery, based on the temperature of the battery, so as to achieve the recognized results associated with providing a battery within a desired operating range, as taught by SMITH, with a reasonable expectation of success, as it is known within the art that battery capacity and cycle life is directly affected by the operating temperature of the battery (par. 2 of SMITH). 

As to claim 3, KISHITA discloses wherein it is known to provide heating and/or cooling targets for vehicular equipment, such as vehicular rechargeable batteries (par. 66), but does not disclose wherein the controller is configured to prohibit the heating operation when the temperature of the battery is temperature is less than 15°C.
SMITH is within the field of endeavor provided a heat management system associated with a battery of a vehicle (par. 1-2). SMITH teaches wherein a battery temperature sensor detects the battery temperatures.  SMITH’s controller determines whether the temperature is within a target battery temperature range (par. 52), so as to either provide heating or cooling to the battery (par. 52). SMITH, further, teaches, wherein the target range may vary depending upon the ambient temperature and the driver usage (par. 52), and that by providing the battery within the determined target range, one maintains the charging capacities, extends the battery life, and improves other battery performance characteristics (par. 3). As such, providing a predetermined temperature range, which establishes a particular operation of the thermal management system of the battery executed or prohibited by the controller, is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, providing the temperature range of the battery, which the controller provides a particular thermal management operation thereto, achieves the recognized result of maintaining the charging capacity, extending the life, and improving overall performance of the battery. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05-II(A). As such, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have found it obvious to modify KISHITA, in view of the teachings of SMITH, through a matter of routine experimentation to determine a target range which causes the controller to execute or prohibit a heating or cooling operation of the battery, based on the temperature of the battery, so as to achieve the recognized results associated with providing a battery within a desired operating range, as taught by SMITH, with a reasonable expectation of success, as it is known within the art that battery capacity and cycle life is directly affected by the operating temperature of the battery (par. 2 of SMITH).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KISHITA (US 2019/0047360 A1 – published 14 February, 2019), in view of SCHOENEMAN (US 2021/0080027 A1 – effective filing date of 17 September, 2019).
As to claim 4, KISHITA discloses wherein it is known to provide heating and/or cooling targets for vehicular equipment, such as vehicular rechargeable batteries (par. 66), but does not further disclose wherein the controller is configured to prohibit the circulation operation in a case where a temperature of the heat medium in the heat circuit is less than  0°C.
SCHOENEMAN is within the field of endeavor of a heat management system for a vehicle (abstract) which includes a radiator (70) and battery (82), at least. SCHOENEMAN teaches wherein the system includes a controller (90) associated with various sensors (92), such as temperature sensors (par. 62) so as to provide thermal management to the temperature of the loops (par.60), inclusive of the components and fluid of the loops (par. 63). Particularly, SCHOENEMAN teaches that each loop, such as the radiator loop (62) comprising the radiator thereon includes a maximum and minimum operating temperature.  Within an operating temperature range less than 0°C (par. 64-66), the operation of the fluid to flow from a flow path that contains a heat exchanger configured to cool the heat medium (84; par. 63) and a battery (82)configured to be cooled by a passage associated therewith (par. 63) with a passage containing the radiator (62).  It is known to provide the battery, in addition to other components of the heat management system of KISHITA, within desired temperature ranges, and it is known to provide connection of different loops of heat management systems, as taught by SCHOENEMAN, dependent upon the maximum and minimum operating temperatures of each loop. This is strong evidence that modifying KISHITA as claimed would was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. operating the loops, such as the connection thereof, based on the maximum and minimum operating temperatures, and to provide prohibiting the circulation operation, by connection of the radiator passage with the heat exchanger passage when the heat medium is lower than 0°C, as this is outside the operating temperature range of the radiator passage). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify KISHITA by SCHOENEMAN such that the circulation operation is prohibited when the heat medium is lower than 0°C, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of operating the loops within the maximum and minimum operating temperatures to achieve thermal regulation of the components associated with the loops, as desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            	11/15/2022